SULLIVAN, Judge
(dissenting):
I disagree with Parts II, III, V, and VI of the principal opinion. I vote to affirm appellant’s convictions.

Issue I

The first question on appeal is whether the military judge erred in refusing to admit defense evidence of prior sexual acts of Mrs. Han or allow her to be cross-examined concerning this alleged conduct. See United States v. Dorsey, 16 M.J. 1, 4-5 (C.M.A.1983); Mil.R.Evid. 412 (b)(1). This defense evidence would purportedly show that Mrs. Han consensually engaged in sexual intercourse with Greer in a hotel room about 1 month prior to the charged offenses. It would also purportedly show that Mrs. Han on two occasions in a latrine in a bar consensually engaged in sexual intercourse with Greer and a soldier named Jackson, one after another.
Appellant initially proffered the above evidence to show that he was probably telling the truth when he testified that he observed apparent consensual intercourse between Mrs. Han and Greer. Defense counsel acknowledged, however, that appellant had no knowledge of these alleged prior sexual acts between Mrs. Han and Greer. Accordingly, proof of their occurrence would not impact on the way appellant perceived the events between them on the night in question. Cf. United States v. Colon-Angueira, 16 M.J. 20, 30 (C.M.A.1983) (Everett, C.J., concurring). Moreover, appellant did not have access to the inner recess of the victim’s mind. Any perception on his part as to her subjective willingness to engage in sex with Greer would depend on her manifestations of consent through particular conduct or action. See generally Comment, Towards a Consent Standard in the Law of Rape, 43 U.Chi.L.Rev. 613, 618-20 (1976). This defense proffer of relevance was inadequate.
In addition, appellant’s averred belief that Mrs. Han had consensual sex with Greer was not a material fact with respect to the honesty or reasonableness of his averred belief that she was later consenting to sex with him. A rational inference does not arise from the willingness to engage in sex with one person that this same willingness exists with respect to a different person. A belief to the contrary is neither honest nor reasonable. See United States v. Hollimon, 16 M.J. 164, 166 (C.M.A.1983).
*291Turning to the evidence of prior sex acts with Greer and Jackson, the military judge did not abuse his discretion in excluding it. Defense counsel’s basic assertion was that this evidence showed a willingness or disposition on the part of Mrs. Han to engage in consensual sexual intercourse with Greer and a friend in succession in or near bars. Accordingly, he argued that such a disposition was relevant to show that she probably consented to sex with Greer and appellant in the alley on the night in question. See generally United States v. Pickens, 17 M.J. 391 (C.M.A.1984); United States v. Hollimon, supra.
Such an argument might have merit if additional circumstances surrounding the purported incidents with Greer and Jackson were averred: In other words, circumstances which would provide a rational basis to infer that a person’s status as a friend of Greer and the act’s situs in or near a bar had some bearing on her decision to consent to sex with Greer and Jackson. See United States v. Elvine, 16 M.J. 14 (C.M.A.1983). Expert testimony on this issue would also have been most helpful. United States v. Colon Angueira, supra at 30 n. 2. Even if such conduct by itself might justify an inference of a sexual disposition of some type, its applicability to the circumstances posited by defense was tenuous. In this regard it must be noted that defense counsel did not aver that Mrs. Han knew appellant was Greer’s friend. Moreover, appellant testified that he did not know Mrs. Han, and Greer did not testify that he ever disclosed his friendship with appellant to Mrs. Han on the night in question. The similarity of consecutive sex acts is not alone sufficient to require admission of this evidence.
Finally, appellate defense counsel has proffered an additional theory of relevance which would purportedly justify admission of this evidence at appellant’s court-martial. He asserts in substance that Mrs. Han testified that she was forcibly raped by four men on the night in question. He then argues that the evidence of prior consensual sexual intercourse between Mrs. Han and Greer was clearly relevant to show that one of these men, Greer, engaged in consensual intercourse with her that night. Mil.R.Evid. 412(b)(2)(B).1 Accordingly, such evidence would substantially contradict her testimony of a gang rape, undermine her credibility, and destroy the Government’s case. See generally Government of Virgin Islands v. Jacobs, 634 F.Supp. 933 (D.Virgin Islands 1986).
This theory of admissibility was not advanced at trial, see Mil.R.Evid. 103(a)(1), and I am most reluctant to sustain or overturn a conviction on the basis of appellate hindsight. See United States v. Rappaport, 22 M.J. 445, 447 (C.M.A.1986). In any event, Greer himself testified that Mrs. Han consented to sexual intercourse with him prior to her encounter with appellant. Moreover, appellant testified that he saw what appeared to be a consensual sexual act between them. They also both testified to conduct of Mrs. Han prior to her sexual act with Greer in the alley which contradicted her testimony. In this context no plain error exists in the judge’s failure to sua sponte admit additional evidence on this issue. See Mil.R.Evid. 103(d).

Issue II

The second issue in this case is whether the military judge erred in permitting Greer to be cross-examined about an agreement with Mrs. Han to “not make a complaint against” her “assailants by civil or criminal law.” A copy of this agreement in Korean and its translation were later admitted by the military judge. Defense counsel objected to this cross-examination and admission of these exhibits on the basis of Mil.R.Evid. 403, 408, and 409.
The written statement memorializing this agreement identified Mrs. Han as the victim and appellant, Greer, and Williams as the assailants. It then states:
I am deaf and mute and a housewife, and have been selling flowers to U.S. person*292nel. About 0030 hours, 25 October 1983, at an alley behind the Pizza Club located at 541, Saengyon 4-dong, Tongduchon City, Korea, I was raped and assaulted. A mutual agreement has been made between myself and the assailants. I will not make a complaint against the assailants by civil or criminal law, and I submit this written agreement.
The statement signed by Mrs. Han as well as by appellant, Greer and Williams, was addressed to Superintendent, UIJONGBU POLICE STATION, and was dated October 28, 1983.
Initially, it must be noted that Mrs. Han was questioned by trial counsel about receiving money because she was raped. She testified that sometime after this incident, she was visited by a lady who asked her for an agreement. She stated that she was reluctant at first but was persuaded by the lady to use the money to take care of medical bills. She also identified her mark on the exhibit. Defense counsel made no objection to this line of testimony.
Trial counsel later cross-examined Greer about this agreement, and he admitted that he, Williams, and appellant signed the agreement. Defense counsel objected on the grounds that this agreement was analogous to an offer of settlement, evidence of which was inadmissible under Mil.R.Evid. 408. He also referred to it as an offer to pay medical expenses, evidence of which was inadmissible under MihR.Evid. 409. Finally, he stated it was evidence of “a buy-off of Ms. Han” and was unduly prejudicial under Mil.R.Evid. 403.
MihR.Evid. 408 makes a distinction between evidence of a compromise of á claim for valuable consideration when offered to show “liability for or invalidity of the claim or its amount” and when offered for some other purpose. One of the permissible purposes for offering such evidence may be to show “an effort to obstruct a criminal investigation or prosecution.” Trial counsel offered evidence of the agreement which appellant, Greer, and Williams entered into with Mrs. Han to show their attempt to prevent her from testifying at a court-martial against them. The broad language of this agreement with its express inclusion of “criminal actions” was a sufficient basis for the judge to conclude that such evidence was relevant for this purpose and not barred by Mil.R.Evid. 408.
Also MihR.Evid. 409 did not bar admission of this evidence to show an effort to obstruct a criminal investigation or prosecution. Admittedly, Mrs. Han testified that she was convinced to sign the agreement and accept the money to pay her medical expenses. However, the quid pro quo was her agreement “not [to] make a complaint against the assailants by ... criminal law.” This aspect of the agreement exceeds the scope of Mil.R.Evid. 409 and accordingly is not barred by it.
Appellant’s third objection to this evidence is that it was more prejudicial than probative and, accordingly, its admission was barred by Mil.R.Evid. 403. As noted above, evidence of this agreement was relevant to show that appellant and his coaccused attempted to prevent Mrs. Han from testifying against them at a court-martial. Such a fact, if established,2 would be highly probative of their credibility as witnesses and might also reflect a consciousness of guilt on their part. Appellant has not identified any undue or unfair prejudice which might additionally flow from this evidence. Accordingly, no abuse of discretion exists in the judge’s admission of this evidence. See United States v. Abel, 469 U.S. 45, 51-53, 105 S.Ct. 465, 468-470, 83 L.Ed.2d 450 (1984).

. Since Greer was not the accused in this case, admissibility of this evidence at appellant’s court-martial is controlled by Mil.R.Evid. 412(b)(1).


. Appellant testified that he signed this agreement and paid the money to Mrs. Han on advice from his military attorney. He further testified that he understood the agreement applied to actions in Korean courts where he was "worried about getting a fair trial."